UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4426


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY MARICHAL SHARP, a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00237-D-2)


Submitted:   March 11, 2015                 Decided:   March 19, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony Marichal Sharp appeals the 480-month sentence imposed

by the district court after Sharp pled guilty to conspiracy to

distribute and possess with intent to distribute 280 grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

846   (2012),        and   to    aiding    and       abetting    the   discharge     of    a

firearm       in    connection     with     a       drug    distribution    offense,      in

violation of 18 U.S.C. §§ 924(c), 2 (2012).                       Sharp’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that he has found no meritorious grounds for

appeal        but      raising      a      potential          issue     regarding      the

reasonableness of Sharp’s sentence.                         Although informed of his

right to do so, Sharp has not filed a pro se supplemental brief.

We affirm.

      Sharp asserts on appeal that his sentence is too long.                           Our

review of the record on appeal leaves us without doubt that

there    is    no    procedural     or     substantive        error    in   the   district

court’s imposition of a sentence of 480 months’ imprisonment.

See Gall v. United States, 552 U.S. 38, 51 (2007) (discussing

review of sentences); United States v. Louthian, 756 F.3d 295,

306     (4th       Cir.)   (providing           that       sentence    within     properly

calculated          Guidelines     range        is    presumed    reasonable),       cert.

denied, 135 S. Ct. 421 (2014).



                                                2
        In   accordance     with    Anders,        we   have   reviewed       the   entire

record for any meritorious grounds for appeal and have found

none.        Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Sharp, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Sharp requests that a petition be filed, but

counsel      believes     that     such   a       petition     would     be   frivolous,

counsel      may   move    in    this   court      for   leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Sharp.            We dispense with oral argument because the

facts    and    legal     contentions     are      adequately     presented         in    the

materials      before     this    court   and      argument      would    not   aid       the

decisional process.

                                                                                AFFIRMED




                                              3